ATTACHMENT TO ADVISORY ACTION:
CONTINUATION of Box 12: To the extent that Applicant's arguments are directed to the claims as amended in the reply of 15 March 2021, these arguments are not persuasive in vIew of the non-entry of the after final amendment. Applicant’s remaining arguments are essentially those addressed in full in the final rejection of 15 January 2021 and in the after final interview of 12 March 2021. In summary, Applicant’s arguments are not persuasive regarding the complexity of the calculation and the argument that that the method cannot be practically performed mentally. The claims require using a generic computer to perform the determining a methylation level of DNA molecules in a subject’s sample, obtaining a reference size pattern (from a computer), and comparing the methylation level of a subject’s sample. It is maintained that these steps, along with the step of “determining a level of cancer based on the comparison” are the judicial exception of an abstract idea / process. MPEP 2106.04(a)(2) IIIC states: “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource;” and “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation.” It is maintained that one can view a printout of the results obtained from methylation aware sequencing of DNA fragments of different lengths and use a paper and pen to compare the methylation level of a first size range of DNA fragments and that of a second size range of DNA fragments to that of an obtained reference size pattern and based on the comparison, 
 Applicant’s attention is again directed to MPEP 2106.04(a)(2) IIIC which states:
C. A Claim That Requires a Computer May Still Recite a Mental Process.
Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer").
In evaluating whether a claim that requires a computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. For instance, examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. (Emphasis added).

The response mischaracterizes a portion of the interview, stating “During the interview, the Examiner distinguished Caltech from the present claims because the 
In fact, the examiner acknowledged that the District Court did find the claims to recite an abstract idea but the Court concluded that the claims were found to be patent-eligible because they recited an inventive concept. For instance, the Courted stated therein:
 “Despite being generally directed to abstract concepts, the asserted claims contain meaningful limitations that represent sufficiently inventive concepts, such as the irregular repetition of bits and the use of linear transform operations. Although many of these limitations are mathematical algorithms, these algorithms are narrowly defined, and they are tied to a specific error correction process. These limitations are not necessary or obvious tools for achieving error correction, and they ensure that the claims do not preempt the field of error correction.” In contrast, the present claims do not recite additional, non-patent-ineligible steps or elements that provide an inventive concept.”

The response states that “The Office argues that methylation-aware sequencing in claims 44 and 45 is well-known, routine, and conventional. The Office does not analyze methylation-aware sequencing in combination with other additional limitations. For example, performing methylation-aware sequencing in combination with measuring amounts of methylated molecules for size ranges and obtaining a reference size pattern is not well-known, routine, and conventional.”
However, the claims do not recite any additional, non-patent-ineligible steps beyond performing an assay to determine methylation levels of DNA molecules, such as the assay of methylation-aware sequencing. The reading of the information in a computer printout of the methylation levels of different size ranges and comparing the determined methylation levels at different size ranges are abstract ideas and not 
Regarding Applicant’s arguments pertaining to an improvement because the methods provide an ROC improvement of an AUC of 0.84 versus 0.82, Applicant’s appear to indicate that this finding is only with respect to claim 47 which recites 71 size ranges and not to each of the claims. However, it has not been established that this “improvement” meets the criteria of being an improvement to a computer functionality or 
Most importantly, the types of “improvements” argued by Applicant are not the types of improvements that the Courts have indicated integrate a judicial exception into a practical application. MPEP 2106.04 states:
“II. However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.
To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(f) for more information about mere instructions to apply an exception.”

Regarding Applicant’s arguments at the final paragraph of p. 16, again, in the interview of 12 March 2021, Applicant’s representative made clear that the measuring step did not involve separately determining the methylation levels of DNA fragments of different lengths. Rather, the claims include measuring methylation levels of DNA fragments in a biological wherein the DNA fragments are naturally of different lengths and printouts are generated for the methylation levels. This is the only active step of the claims. Reading the results of the methylation assay / sequencing reads, which results show the methylation levels of DNA fragments of different lengths does not constitute an active, transformative laboratory process and thus is not ‘something more’ which can 
The rejection is maintained for the reasons of record.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634